    Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 1 of 93

                                        CR4 18 -260
                                                            U.S.OISTRiCTCOUkI
                                                              SAVAMNAIi DIV.
                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA              28IQWnV-8 PH 3: 13
                        SAVANNAH DIVISION                            —
                                                     GLER,'<_1!2^
UNITED STATES OF AMERICA                    INDICTMENT n69-P^ST. OF GA.

     V.                                      FILED UNDER SEAL


                                             21 U.S.C. § 846
                                             Conspiracy to Possess with
                                             Intent to Distribute and to
DAVID MCCLOSKEY,                             Distribute a Controlled
     a/k/a "LARCHMONT,"                      Substance
MIKE PENFIELD,
NICK PENFIELD,                               21 U.S.C. § 841(a)(1)
    a/k/a "PICNIC,"                          Possession of Controlled
CODY PENFIELD,                               Substance with Intent to
ADAM CUSHMAN,                                Distribute
    a/k/a "CUSH,"
DEVON AINES,                                 18 U.S.C.§ 922(g)
     a/k/a "DEVON JOHNSON,"                  Possession of a Firearm by
TREVOR AINES,                                Prohibited Person
    a/k/a "STICKS,"
AVERY WIGGINS,                               18 U.S.C. § 922(k)
TYLER SHUMAN,                                Possession of a Firearm
AARON MCCARTHY,                              with Obliterated Serial
    a/k/a "MUSTANG AARON,"                   Number
DARREN J. DRIGGERS,
    a/k/a "EBAY,"                            18 U.S.C.§ 924(c)
    a/k/a/"DJ,"                              Possession of Firearm in
CRYSTAL WILSON,                              Furtherance of Drug
CODY EUBANKS,                                Trafficking Crime
ROBERT FULLER,
    a/k/a "ROBBIE,"                          18 U.S.C. § 472
BABY DWAYNE GARRISON,                        Possession and Concealment
JENNIFER J. GROOMS,                         of Counterfeit Obligations
MARCUS LOGAN-GRECO,
BRANDON CHAPMAN,                            26 U.S.C. § 5861
RONALD A. SMITH,                            Possession of Unregistered
                                            Firearm
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 2 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 3 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 4 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 5 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 6 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 7 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 8 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 9 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 10 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 11 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 12 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 13 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 14 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 15 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 16 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 17 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 18 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 19 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 20 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 21 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 22 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 23 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 24 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 25 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 26 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 27 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 28 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 29 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 30 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 31 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 32 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 33 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 34 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 35 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 36 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 37 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 38 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 39 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 40 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 41 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 42 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 43 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 44 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 45 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 46 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 47 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 48 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 49 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 50 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 51 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 52 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 53 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 54 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 55 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 56 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 57 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 58 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 59 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 60 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 61 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 62 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 63 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 64 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 65 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 66 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 67 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 68 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 69 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 70 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 71 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 72 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 73 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 74 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 75 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 76 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 77 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 78 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 79 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 80 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 81 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 82 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 83 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 84 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 85 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 86 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 87 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 88 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 89 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 90 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 91 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 92 of 93
Case 4:18-cr-00260-RSB-JEG Document 4 Filed 11/08/18 Page 93 of 93
